Citation Nr: 0006663	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for joint pains as a 
manifestation of an undiagnosed illness.

3.  Entitlement to secondary service connection for 
depression.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 20 percent disabling.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
September 1982.  He was on active duty from August 1991 to 
May 1992 and served in Southwest Asia from August 1991 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1996, 
November 1996, and January 1998.  In June 1996, the RO denied 
increased ratings for a right shoulder disorder, left 
shoulder disorder and upper and lower back disorder.  The 
veteran appealed.  By rating decisions of August and 
September 1996, the RO granted an increased 20 percent rating 
for the 
veteran's left shoulder disorder, an increased 30 percent 
rating for the right shoulder disorder, an increased 40 
percent rating for the lumbosacral spine disorder, and a 
separate 30 percent rating for a cervical spine disorder 
(previously evaluated with the lumbosacral spine).  The 
veteran's combined disability rating increased from 40 
percent disabling to 80 percent disabling, effective May 
1996.  By rating decision of November 1996, the RO denied a 
TDIU.  By rating decision of January 1998, the RO denied 
service connection for depression and for fibromyalgia 
(claimed as undiagnosed joint pain).  The veteran appealed.

In his May 1998 substantive appeal to the Board (VA Form 9), 
the veteran indicated a desire to limit his appeal on the 
issue of entitlement to service connection for depression to 
service connection secondary to service-connected 
disabilities (see 38 C.F.R. § 3.310 (1999)).

By rating decision of June 1997, the RO, among other things, 
denied an increased (compensable) rating for a right ankle 
disorder.  However, the veteran did not file a notice of 
disagreement (NOD) to the June 1997 rating decision with 
respect to the denial of an increased (compensable) rating 
for his service-connected right ankle disorder.  As such, 
that issue is not before the Board for appellate 
consideration.

The issues of entitlement to increased ratings for a 
lumbosacral spine disorder, left shoulder disorder, cervical 
spine disorder, and right shoulder disorder will be addressed 
in the REMAND following the decision below.  Consideration of 
entitlement to a TDIU is deferred pending the completion of 
the actions outlined in the REMAND section.


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Gulf War from August 1991 to November 1991.

2.  The veteran's current joint pains have been clinically 
diagnosed as fibromyalgia.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for fibromyalgia, on a direct 
basis, is plausible.

4.  No competent medical evidence has been presented to show 
a relationship between depression and any of the veteran's 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for fibromyalgia on a direct basis.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  The veteran does not meet the criteria for service 
connection for joint pain as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.317 (1999).

3.  The veteran has not submitted a well-grounded claim for 
secondary service connection for depression. 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect that the veteran was seen 
for complaints of recurrent back pain in June and July 1980.  
An initial assessment of muscle strain was changed to somatic 
dysfunction of the lumbar spine secondary to faulty body 
mechanics.  In December 1980, the veteran was treated for a 
chronic right ankle problem which included swelling and 
tenderness.  The veteran was seen in 1986 for treatment of 
back pain after loading an ice truck; he was prescribed 
therapy at that time.  In January 1992, the veteran was seen 
for complaints of bilateral shoulder pain and low back pain.  
He reported the presence of intermittent pain for several 
years due to carrying heavy objects.  He was diagnosed with 
an impingement syndrome and rotator cuff tendonitis and given 
an injection in the right shoulder.  The veteran was also 
prescribed back exercises for mechanical low back pain.  In 
February 1992, the veteran was profiled for mechanical low 
back pain and prescribed continued rehabilitation for rotator 
cuff tendonitis on the right side.  In April 1992, the 
veteran was seen for complaints of back pain.  No diagnosis 
was made.  He was treated again in May 1992 at which time he 
was found to have a strain of the left rotator cuff muscle.  
On separation examination in May 1992, the veteran reported 
that he was "in poor health."  He indicated problems with 
both shoulders and corns on both feet.  No other defect or 
diagnoses were made at the time of separation.

On VA examination in December 1992, the veteran reported an 
incident in service wherein he sustained a back strain while 
moving a large block of ice.  He stated that he had 
experienced back pain since that incident.  On examination, 
there were no postural abnormalities or fixed deformities of 
the back.  The musculature of the lower back was in slight 
spasm, but the veteran reported significant pain; there was 
diffuse tenderness over the low back area.  Range of motion 
of the back revealed forward flexion only until his palms 
reached the level of his knees; this was limited by pain.  
Extension was possible to 10 degrees; right rotation was 
possible to 40 degrees and left rotation was possible to 20 
degrees; right lateral bending was possible to 23 degrees and 
left lateral bending was possible to 28 degrees.  Straight 
leg raising was negative and motor examination was 5/5 
throughout the lower extremities.  Sensation was intact and 
the veteran was observed to have a normal gait.

The veteran also reported a history of injury to the right 
ankle in 1979 which he reported as being a fracture.  On 
examination, the veteran was tender over the anterior 
tibiofibular ligament.  The ankle was stable to testing, but 
varus stressing produced pain over the lateral ligaments and 
palpation produced pain over the anterior tibiofibular 
ligament.

The veteran indicated that he sustained injuries to both 
shoulders in service in June 1991 when he was moving a piece 
of heavy equipment.  He sustained a dislocated right shoulder 
and residual pain in the left shoulder.  On examination, the 
veteran 
was able to actively abduct his hands from his side to 
greater than 90 degrees on both sides.  Abduction on the 
right was 130 degrees and 100 degrees on the left.  The 
veteran had a positive apprehension test on abduction and 
external rotation and was tender over the anterior capsule of 
the right shoulder.  He exhibited a positive impingement sign 
on the left and significant acromioclavicular joint 
tenderness.

The diagnostic impressions included mechanical back pain of 
moderate to severe duration and chronic in nature, status 
post right anterior dislocation of the right shoulder with 
mild residual capsular laxity, left mild acromioclavicular 
arthritis likely secondary to an old acromioclavicular 
separation and rotator cuff weakness, possible rotator cuff 
tear of the left shoulder.

On VA examination in August 1996, the veteran reported a ten 
year history of back pain, neck pain, shoulder pain, hip and 
knee pain.  He complained that his pain was constant, but 
alleviated somewhat by medication.  He reported that his pain 
and stiffness prevented him from playing with his children 
and getting dressed some days.  On examination, there was no 
swelling of the joints or evidence of instability.  Range of 
motion in the shoulders was as follows:  active and passive 
forward flexion was possible to 30 degrees, bilaterally, with 
pain and stiffness evident; active abduction was to 20 
degrees and passive abduction was to 30 degrees, bilaterally; 
there was no external rotation and internal rotation was 
possible to 40 degrees on the right; the left side showed 30 
degrees of internal and external rotation.  Examination of 
the knees showed diffuse tenderness and 120 degrees of 
motion, bilaterally.  The veteran was noted to be extremely 
tender about the musculature of the shoulders.  There was no 
pinpoint tenderness, but he was diffusely painful anywhere 
that he was touched.  Examination of the hips showed no 
flexion contracture and only 50 degrees of flexion, 
bilaterally.  There was 20 degrees of external and 5 degrees 
of internal rotation, 20-25 degrees of abduction, 
bilaterally.  Any movement of his hips was reported to be 
painful.  The veteran's back had stiff posture but no fixed 
deformities.  He was extremely tender to touch anywhere on 
his back both over his spine and paraspinous muscles, and out 
over to his flanks.  Range of motion of the back revealed 25 
degrees of forward flexion, 0 
degrees of backward extension, 5 degrees of lateral flexion 
in both degrees and 15 degrees of rotation in both 
directions.  The veteran also  complained of pain around his 
neck.  Examination of his neck revealed 10 degrees of forward 
flexion, 5 degrees of backward extension, 5 degrees of left 
lateral flexion and 5 degrees of rotation in both directions.  
The veteran was noted to experience pain with all motions.  
Sensation was intact distally but was hypersensitive on his 
skin.  Deep tendon reflexes were symmetric and within normal 
limits.  Muscle strength testing revealed slightly less than 
a normal strength against resistance and appeared to be 
somewhat effort-related.  There was no tissue loss in the 
muscles and no abnormalities of specific muscles in and of 
themselves.  The VA examiner concluded that the clinical 
findings on examination were consistent with fibromyalgia.

VA outpatient treatment records reflect that the veteran has 
been followed for treatment of fibromyalgia for several years 
dating back to approximately 1987.  He has been prescribed 
medication and exercise therapy to alleviate his symptoms.  
He has been treated in the rheumatoid clinic with little 
response to medications and complaints of increasing pain.  
In December 1997, the veteran was noted to have complaints of 
tenderness all over his body with the slightest touch.  The 
veteran's complaints were reported to be out of proportion to 
what was usually seen with fibrositis.

The veteran was afforded a hearing at the RO in December 1997 
in connection with his claim for a TDIU.  During that 
hearing, the veteran testified that he was in pain all of the 
time because of his service-connected disorders of the 
lumbosacral spine, cervical spine, right ankle, left shoulder 
and right shoulder.  His range of motion is limited; he 
maintained that he is unable to engage in any activities.  
The veteran testified that he was taking prescription pain 
medications which all made him drowsy and had side effects.



II.  Analysis

a.  Service Connection for Disorders Claimed as 
Manifestations of Undiagnosed Illness pursuant to the 
provisions of 38 C.F.R. § 3.317.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 2, 1994, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was expanded.)  
The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not  later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening 
over a 6-month period will be considered 
chronic. The 6-month period of chronicity 
will be measured from the earliest date 
on which the pertinent evidence 
establishes that the signs or symptoms of 
the disability first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be 
manifestations of undiagnosed illness 
include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims for service connection for 
joint pain as a manifestation of an undiagnosed illness is 
not well-grounded.  See 38 U.S.C.A. § 5107 and VAOPGCPREC 4-
99 (May 3, 1999).

Pursuant to the recently issued opinion of the General 
Counsel for VA (VAOPGCPREC 4-99), the requirements for a 
well-grounded claim under the provisions of 38 C.F.R. § 3.317 
and 38 U.S.C.A. § 1117 for disability based on an undiagnosed 
illness have not been met.  Specifically, in order to 
establish his claim, the regulations provide, in pertinent 
part, that the illness not be attributable to any known 
clinical diagnosis by history, physical examination and 
laboratory tests.  Based on the above-referenced statutory 
and regulatory terms, VAOPGCPREC 4-99 identifies the 
necessary elements of a well-grounded claim under 38 C.F.R. 
§ 3.317 and 38 U.S.C.A. § 1117 as follows: (1) proof of 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) proof 
of one or more signs or symptoms of undiagnosed illness; (3) 
proof of objective indications of chronic disability manifest 
during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) proof that the chronic disability 
is the result of the undiagnosed illness.

The Board has determined that the veteran served in the Gulf 
War from August 1991 to November 1991.  He has reported 
symptoms which have lasted for more than six months and are, 
therefore, chronic in nature.  However, appellate review of 
the claims folder reveals, as set forth above, that the 
veteran has been diagnosed with a specific disorder 
characterized as fibromyalgia.  As such, his claimed symptoms 
of joint pain have been attributed to a known clinical 
diagnosis.  Against this background, and considering the 
clinical documentation of diagnosed fibromyalgia, the Board 
finds that the veteran has not presented a well-grounded 
claim for entitlement to service connection for joint pain as 
a manifestation of an undiagnosed illness under the 
provisions of 38 C.F.R. § 3.317.  The appeal as to this issue 
is denied.


b.  Direct Service Connection

In order to establish service connection for a disability on 
a direct basis, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is a 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b) (1999).  A determination of service connection 
requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  
Service connection may also be granted for disability which 
is proximately due to or the result of already service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may also be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The threshold question in this case is whether the veteran 
has presented well-grounded claims for service connection for 
fibromyalgia on a direct basis and secondary service 
connection for depression.  A well-grounded claim is one 
which is plausible.  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims for fibromyalgia on a direct 
basis and secondary service connection for depression, are 
not well-grounded.  Appellate review of the evidence in the 
claims folder shows that the veteran has a current diagnosis 
of fibromyalgia.  The first prong of Caluza is met for the 
purpose of entitlement to service connection for fibromyalgia 
on a direct basis.  The service medical records are negative 
for any complaints, treatment or diagnoses of fibromyalgia.  
However, the veteran is competent to report that he had 
experienced symptoms in service involving joint pain; the 
second prong of Caluza is met.  Nonetheless, the veteran has 
not presented a medical opinion from any physician on record 
in this case which links current fibromyalgia to service or 
any incident of service.  The third prong of Caluza is not 
met.

As noted previously, medical evidence of a nexus between an 
in service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claim for entitlement to 
service connection for fibromyalgia on a direct basis, it is 
not well-grounded and the appeal as to this issue must be 
denied.

With respect to the issue of entitlement to secondary service 
connection for depression, the Board also finds that the 
veteran's claim is not well-grounded.  Appellate review of 
the evidence in the claims folder shows that the veteran has 
complained of depression and tearfulness.  However, the only 
reference in the claims folder is in February 1997, at which 
time VA outpatient treatment records specifically found "no 
evidence of depression."  As such, there is no current 
diagnosis of depression in the claims folder.  In addition, 
there is no medical evidence showing any relationship between 
a service-connected disability and depression.  Likewise, 
there is no medical evidence suggesting that any current 
depression (the diagnosis of which has not been documented in 
the record) was made worse as a result of any service-
connected disability or disabilities.  Consequently, the 
claim of secondary service connection for depression is not 
well-grounded and the appeal on that issue is denied.


ORDER

1.  Service connection for fibromyalgia, on a direct basis, 
is denied.

2.  Entitlement to service connection for joint pains as a 
manifestation of an undiagnosed illness, is denied.

3.  Secondary service connection for depression is denied.


REMAND

The Board notes that the veteran initially filed claims for 
entitlement to increased rating for disorders involving the 
lumbosacral spine, cervical spine, left shoulder, and right 
shoulder in May 1996.  By rating decision of June 1996, the 
RO denied increased ratings for those disorders.  The veteran 
filed a timely notice of disagreement (NOD) in July 1996.  
Thereafter, by rating decision of August 1996, the RO granted 
increased ratings for the right shoulder (30 percent), left 
shoulder (20 percent) and lumbosacral spine (40 percent).  In 
addition, a separate 30 percent rating was assigned for a 
cervical spine disorder (previously evaluated with the 
lumbosacral spine).  The RO advised the veteran that it was 
assumed the increased ratings satisfied his appeal and that 
no further action would be taken on these issues unless the 
veteran expressed disagreement with the ratings assigned.  
However, the Court has held that a rating decision issued 
subsequent to a NOD which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matters of entitlement to increased ratings for the 
lumbosacral spine, cervical spine, right shoulder, and left 
shoulder remain in appellate status.  As such, the RO is now 
required to send the veteran a SOC in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the Court has held that where a NOD has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a SOC is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board also notes that the disabilities involving the 
back, right shoulder, left shoulder, cervical spine and right 
ankle have been rated by the RO under the provisions of 
diagnostic codes which contemplate impairment manifested, at 
least in part, by limitation of motion (38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203, 5271, 5290, 5292 (1999)).  
Consideration of the veteran's claim for increased ratings 
must include compliance with the holding of the Court in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, etc.).

Accordingly, this matter is REMANDED for the following 
action:

Following any development deemed 
necessary, to include obtaining up-to-
date treatment records and current VA 
examination to evaluate functional loss 
due to pain, the RO should send the 
veteran a statement of the case as to the 
issues of entitlement to increased 
ratings for disorders of the lumbosacral 
spine, cervical spine, right shoulder and 
right shoulder in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If, and only if, the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal 
(VA Form 9), then the RO should return 
the claims to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 


